SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

                       State v. David Chavies (A-25-20) (084999)

Argued February 2, 2021 -- Decided July 12, 2021

FERNANDEZ-VINA, J., writing for the Court.

      In this case, the Court considers whether an inmate may be released from prison
under Rule 3:21-10(b) while still in the process of serving a period of parole ineligibility
imposed in accordance with the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

       In connection with a 2014 shooting, defendant David Chavies was charged with
murder, aggravated assault, and weapons offenses. In June 2016, defendant pled guilty to
second-degree aggravated assault based on accomplice liability. His prison intake form
indicated that his health was poor and that he suffered from asthma, sickle cell anemia,
and a heart murmur. Defendant was sentenced to a ten-year term of imprisonment with
an 85% period of parole ineligibility under NERA.

       In May 2020, defendant filed a Rule 3:21-10(b)(2) motion for release from
custody and, in the alternative, sought a judicial furlough until the COVID-19 pandemic
subsided. Defendant provided voluminous medical documents in support of his motion
showing he had been undergoing treatment for sickle cell anemia, asthma, latent
tuberculosis, hypothyroidism, and a heart murmur.

       The court determined that defendant was barred from relief under Rule 3:21-
10(b)(2) because he had not yet served 85% of his sentence, the period of parole
ineligibility, as mandated by NERA. The court also assessed the various factors for
considering Rule 3:21-10(b)(2) motions set forth in State v. Priester, 99 N.J. 123 (1985),
and found that defendant was not entitled to relief. The Appellate Division affirmed, and
the Court granted certification. 244 N.J. 403 (2020).

HELD: NERA mandates that a defendant serve 85% of the sentence “actually imposed”
for certain crimes before becoming eligible for parole. N.J.S.A. 2C:43-7.2(b). Allowing
defendants to proceed with a Rule 3:21-10(b)(2) motion prior to serving that 85% would
circumvent the Legislature’s objectives and its approach to violent crimes. Moreover, the
timing of defendant’s motion aside, he failed to meet his burden under Priester since he
cannot prove the necessary devastating effect that incarceration had on his health, in
addition to various other Priester factors.

                                              1
1. Under NERA, “[a] court imposing a sentence of incarceration for a crime of the first
or second degree enumerated in subsection (d) . . . shall fix a minimum term of 85% of
the sentence imposed, during which the defendant shall not be eligible for parole.”
N.J.S.A. 2C:43-7.2(a). Defendant’s conviction for aggravated assault is covered under
subsection (d). Subsection (b) mandates further that the period of parole ineligibility
“shall be calculated based upon the sentence of incarceration actually imposed.” N.J.S.A.
2C:43-7.2(b). In State v. Mendel, the Appellate Division found that “a sentence cannot
be changed or reduced under [Rule] 3:21-10(b) below the parole ineligibility term
required by statute.” 212 N.J. Super. 110, 112-13 (App. Div. 1986). In the court’s view,
the Rule “was never intended to permit the change or reduction of a custodial sentence
which is required by law.” Ibid. And in State v. Brown, the Appellate Division held that
a discretionary minimum period of incarceration could be modified but that courts are
without jurisdiction to consider Rule 3:21-10(b) motions until any mandatory parole
ineligibility period has been served. 384 N.J. Super. 191, 194, 196 (App. Div. 2006).
(pp. 15-18)

2. When sentencing a defendant pursuant to NERA, the court has discretion in setting the
term that is used to calculate the period of parole ineligibility but has no discretion in
determining the period of parole ineligibility. NERA represents a clear mandate by the
Legislature that those who commit the most violent of crimes must serve 85% of the
sentence imposed -- their period of parole ineligibility -- before they are eligible for
release under Rule 3:21-10(b)(2). To permit defendant’s release under Rule 3:21-
10(b)(2) would effectively reduce his NERA sentence, which the Legislature and the
plain language of NERA expressly forbid. Further, allowing the sentencing court to
resentence an individual to reduce the original sentence for the purpose of reducing the
NERA period of parole ineligibility would thwart the clear and unambiguous language of
the statute, as well as the expressed intent of the Legislature. The recently enacted
Compassionate Release Statute, N.J.S.A. 30:4-123.51e, provides that notice must be
given to victims or the victims’ families as to a petition for compassionate release so that
they may present a statement at a hearing or testify in court. Given the clear legislative
intent that an inmate not be afforded compassionate release without such safeguards, the
Court declines to permit defendant to seek release under Rule 3:21-10(b)(2) prior to the
completion of his parole ineligibility period, as required by NERA. (pp. 18-21)

3. The Court finds that defendant’s application cannot be considered before he has
satisfied his mandatory minimum period of incarceration but provides guidance as to the
Priester factors. “The predicate for relief under [Rule 3:21-10(b)(2)] is proof of the
serious nature of the defendant’s illness and the deleterious effect of incarceration on the
prisoner’s health.” Priester, 99 N.J. at 135. As to whether prison is harmful to a
defendant’s health, courts should consider “the availability of medical services in prison.”
Ibid. Moreover, a defendant must demonstrate “changed circumstances in his [or her]
health . . . since the time of the original sentence.” Id. at 136. In considering a Rule
3:21-10(b)(2) motion, courts should also consider “the nature and severity of the crime,

                                             2
the severity of the sentence, the criminal record of the defendant, the risk to the public if
the defendant is released, and the defendant’s role in bringing about his current state of
health.” Id. at 137. (pp. 21-22)

4. Here, the motion court did not abuse its discretion when it denied defendant’s release
under Priester. As evidenced by defendant’s over 1,000 pages of supporting medical
documentation, there is no indication that defendant’s prison would be unable to treat him
should he contract COVID-19. Additionally, nothing in the record establishes that
defendant’s health has drastically changed as a result of his incarceration. And the
motion court did not abuse its discretion in its analysis of the final Priester prong -- the
weighing of various other factors such as the severity of the crime and sentence,
defendant’s criminal record, the risk to the public should he be released, and his role in
bringing about his current state of health. See id. at 137. While defendant’s medical
conditions are beyond his control, the offense to which he pled guilty was serious and his
escalating criminal record is also cause for concern. In sum, the motion court properly
balanced all of the Priester factors before denying defendant’s Rule 3:21-10(b)(2) motion.
(pp. 22-24)

       AFFIRMED.

       JUSTICE LaVECCHIA, dissenting, would reverse and remand the disposition
of defendant’s application and issue an interim order immediately revising the language
of Rule 3:21-10(b)(2). The dissent views the majority’s approach as ceding part of a
court’s authority to adjust a base term of a defendant’s sentence whenever a NERA
sentence is implicated. The dissent observes that the Court has the constitutional
authority, through its rulemaking powers, to amend Rule 3:21-10 -- a product of the
Court’s own creation -- and stresses that such an amendment would be consistent with
the innate power of a court to resentence at any time. So long as a resentenced
defendant is not released during the NERA parole ineligibility period of 85% of a
resentenced base term, the dissent states, a defendant should be able to utilize an
application under subsection (b)(2) to seek release for medical reasons controlled
through the Priester analysis. In the dissent’s view, NERA does not preclude a
resentencing; it only precludes a release before 85% of the refixed base term is
served in prison. The dissent would immediately amend Rule 3:21-10 so it can be of
meaningful use during a pandemic that is still sickening and killing people in this
state and nation, as well as for use by future inmates who are seriously ill or infirm.

CHIEF JUSTICE RABNER and JUSTICES PATTERSON and SOLOMON join in
JUSTICE FERNANDEZ-VINA’s opinion. JUSTICE LaVECCHIA filed a dissent,
in which JUSTICES ALBIN and PIERRE-LOUIS join.




                                              3
       SUPREME COURT OF NEW JERSEY
             A-25 September Term 2020
                       084999


                 State of New Jersey,

                Plaintiff-Respondent,

                          v.

                David Chavies, a/k/a
               David Q. Chavies, and,
                  Dave Chavies,

                Defendant-Appellant.

        On certification to the Superior Court,
                  Appellate Division .

       Argued                       Decided
   February 2, 2021               July12, 2021


John P. Flynn, Assistant Deputy Public Defender,
argued the cause for appellant (Joseph E. Krakora,
Public Defender, attorney; John P. Flynn, of counsel
and on the briefs).

Joseph Paravecchia, Assistant Prosecutor, argued the
cause for respondent (Angelo J. Onofri, Mercer County
Prosecutor, attorney; Randolph E. Mershon, III, Assistant
Prosecutor, of counsel and on the briefs, and Laura
Sunyak, Assistant Prosecutor, on the briefs).

Alexander Shalom argued the cause for amicus curiae
American Civil Liberties Union of New Jersey (American
Civil Liberties Union of New Jersey Foundation,


                          1
            attorneys; Alexander Shalom and Jeanne LoCicero, on
            the brief).

            Matthew F. Bruno argued the cause for amici curiae
            Medical and Public Health Experts (Greenberg Traurig,
            attorneys; Matthew F. Bruno, of counsel and on the
            brief).

            Frank J. Ducoat, Special Deputy Attorney General/
            Acting Essex County Assistant Prosecutor, argued the
            cause for amicus curiae County Prosecutors Association
            of New Jersey (Esther Suarez, President, County
            Prosecutors Association of New Jersey, attorney; Frank J.
            Ducoat, of counsel and on the brief).

            Carol M. Henderson, Assistant Attorney General, argued
            the cause for amicus curiae Attorney General of New
            Jersey (Gurbir S. Grewal, Attorney General, attorney;
            Carol M. Henderson, of counsel and on the brief).


      JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.


      In this case, the Court determines whether an inmate may be released

from prison under Rule 3:21-10(b) when that inmate is still in the process of

serving a period of parole ineligibility imposed in accordance with the No

Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

      According to Rule 3:21-10(b)(2), “[a] motion may be filed and an order

may be entered at any time . . . amending a custodial sentence to permit the

release of a defendant because of illness or infirmity of the defendant.” Here,

defendant David Chavies argues that because he has been diagnosed with


                                       2
asthma, latent tuberculosis, and sickle cell anemia, and is at a higher risk for

serious illness or death should he contract COVID-19 in prison, he should be

released. The issue is whether defendant’s application for release under the

Rule should have been granted, despite the fact that he had not yet served 85%

of his sentence imposed at the time of his application, as required by NERA.

      The Appellate Division held that relief under Rule 3:21-10(b)(2) is

available only to inmates who had first served their mandatory parole

ineligibility term and that the trial judge “correctly determined defendant did

not meet his burden under [State v. Priester, 99 N.J. 123 (1985)] or [State v.

Boone, 262 N.J. Super. 220 (Law Div. 1992)] to warrant the relief he

requested.”

      We agree. NERA mandates that a defendant serve 85% of the sentence

“actually imposed” for certain crimes before becoming eligible for parole.

N.J.S.A. 2C:43-7.2(b). Allowing defendants to proceed with a Rule 3:21-

10(b)(2) motion prior to serving that 85% would circumvent the Legislature ’s

objectives and its approach to violent crimes. Moreover, the timing of

defendant’s motion aside, he failed to meet his burden under Priester since he

cannot prove the necessary devastating effect that incarceration had on his

health, in addition to various other Priester factors.

      Therefore, we affirm the judgment of the Appellate Division.

                                         3
                                        I.

                                       A.

      We begin by summarizing the pertinent facts and procedural history. On

October 20, 2014, Trenton police responded to a report of gun shots at a deli.

Upon their arrival, the officers discovered two gunshot victims, both claiming

to be innocent bystanders. Both individuals were transported to a nearby

hospital where they were treated for non-life-threatening injuries.

      One victim told detectives that he noticed three or four men, all

wearing ski masks, walk toward the deli prior to the shooting. The men then

opened fire on him as he ran toward the back of the store. At the time of the

shooting, there were three other customers inside the deli as well as three

employees. Surveillance footage captured the suspected vehicle -- a gold

Chevrolet Trailblazer -- and revealed three individuals wearing black clothing

walking toward the vehicle following the shooting. Defendant was identified

as one of the individuals walking back to the car and arrested the same day as

the shooting.

      Defendant was charged with two counts of first-degree murder, contrary

to N.J.S.A. 2C:11-3; six counts of second-degree aggravated assault, contrary

to N.J.S.A. 2C:12-1(b)(1); second-degree possession of a weapon for an

unlawful purpose, contrary to N.J.S.A. 2C:39-4(a); and second-degree

                                        4
unlawful possession of a weapon, contrary to N.J.S.A. 2C:39-5(b). On June 2,

2016, defendant pled guilty to a final amended charge of second -degree

aggravated assault based on accomplice liability, contrary to N.J.S.A. 2C:12 -

1(b)(1) and 2C:2-6(a).

      Defendant’s prison intake form, dated August 2, 2016, indicated that his

health was poor and that he suffered from asthma, sickle cell anemia, and a

heart murmur.

      Three days later, on August 5, 2016, defendant was sentenced to a ten-

year term of imprisonment with an 85% period of parole ineligibility under

NERA. Additionally, the court imposed a three-year period of parole

supervision following defendant’s release. In sentencing defendant, the court

found applicable aggravating factors three, the risk that defendant will

reoffend; six, the extent of defendant’s criminal record and the seriousness of

his current offense; and nine, the need to deter future offenses. See N.J.S.A.

2C:44-1(a)(3), (6), (9). The court found no mitigating factors. The court also

found that defendant had accumulated 655 days in time credits since being

taken into custody on October 20, 2014.

                                       B.

      In May 2020, defendant filed a Rule 3:21-10(b)(2) motion for release

from custody and, in the alternative, sought a judicial furlough under Boone,

                                        5
262 N.J. Super. 220, until the COVID-19 pandemic subsided. Defendant

provided voluminous medical documents in support of his motion showing he

had been undergoing treatment at Garden State Youth Correctional Facility for

sickle cell anemia, asthma, latent tuberculosis, hypothyroidism, and a heart

murmur.

      In denying the motion and furlough request, the court first denied

defendant’s request for a hearing, given the quality of the written submissions

and the over 1,000 pages of medical records submitted. Citing State v.

Mendel, 212 N.J. Super. 110, 113 (App. Div. 1986), the court next determined

that defendant was barred from relief under Rule 3:21-10(b)(2) because he had

not yet served 85% of his sentence, the period of parole ineligibility, as

mandated by NERA.

      Although the court determined that by virtue of NERA, defendant could

not be released from prison without serving 85% of his custodial term, it still

assessed the various factors for considering Rule 3:21-10(b)(2) motions as set

forth in Priester, 99 N.J. 123. First, the court found that defendant’s

conditions were serious and could potentially place him at a higher risk for

serious illness or death should he contract COVID-19 in prison. The Court

also acknowledged, citing In re Request to Modify Prison Sentences, 242 N.J.




                                        6
357, 379 (2020), that the COVID-19 pandemic constituted a change in

circumstances under Priester.

      Ultimately, however, the court determined that while defendant’s “health

may have deteriorated, he [did] not show[] that incarceration [was] the cause.”

The court understood defendant’s motion as being based on the future fear of

contracting COVID-19 while incarcerated. Additionally, the court noted there

was no lifesaving drug that was available to the public yet unavailable to

defendant and that defendant’s argument that the public had greater access to

preventative care and treatment for COVID-19 could not support his release.

The court also noted the violent nature of defendant’s offenses, the stance the

Legislature took against such offenses in enacting NERA, and the “disturbing

escalation” of defendant’s criminal history -- from drug possession to

possession of a machine gun to the current offense -- all of which the court

found to weigh against defendant’s release. The court concluded that

defendant was a danger to the public under the Priester analysis and was thus

not entitled to relief under Rule 3:21-10(b)(2).

      As for defendant’s alternative request for a judicial furlough, which is

not the subject of defendant’s current appeal, the court emphasized that

defendant did not presently face near-certain death or even require additional

medical treatment, contrary to the facts in Boone.

                                        7
      The Appellate Division affirmed for substantially the same reasons cited

by the motion court. The panel noted that relief under Rule 3:21-10(b)(2) was

not available “until a mandatory period of parole ineligibility has been

served.” According to the Appellate Division, although Mendel involved a

Rule 3:21-10(b)(1) motion and a defendant who had sought to change his

sentence to facilitate drug treatment, it also provided support for the motion

court’s conclusion that Rule 3:21-10(b)(2) could not be used to reduce

defendant’s term below the mandatory parole ineligibility period.

      Moreover, the panel found that defendant failed to meet his burden for

relief under both Priester and Boone and that the motion court appropriately

exercised its discretion in denying defendant’s motion and furlough request.

Last, the Appellate Division rejected defendant’s request for a remand to

conduct a hearing on his Rule 3:21-10(b)(2) motion, finding that the motion

court’s decision to rely on the parties’ submissions was “overwhelmingly

supported by the record.”

      We granted defendant’s petition for certification. 244 N.J. 403 (2020).

We also granted leave to participate as amici curiae to the American Civil

Liberties Union of New Jersey (ACLU), a collectively represented group of

medical and public health experts, the Attorney General, and the County

Prosecutors Association of New Jersey.

                                        8
                                         II.

                                         A.

      Defendant first argues that he satisfies the medical predicates required

for relief under Rule 3:21-10(b)(2): a serious illness and prison’s deleterious

effects on his health, along with a change in circumstances since the time of

sentencing. According to defendant, it is “the existence of [a] serious threat to

defendant’s physical condition, rather than the prison system’s ability to

provide beneficial and desirable medical services, . . . that is determinative of a

Rule 3:21-10(b)(2) motion.” Further, defendant contends that the motion court

misconstrued this Court’s reference, in Request to Modify, to generalized fears

of contracting the virus being insufficient to warrant relie f as, instead,

requiring that a defendant actually contract the virus. Defendant maintains

that “[w]hile an otherwise healthy inmate might only have a ‘generalized fear’

of contracting COVID-19, a medically vulnerable individual with underlying

conditions can establish increased health risks posed by incarceration during

this pandemic.”

      In response to amici the Attorney General and the County Prosecutors

Association, defendant urges this Court to find that a defendant may satisfy the

medical predicates for relief under Rule 3:21-10(b)(2) by showing (1) that his




                                         9
underlying medical conditions exacerbate the risks of COVID-19 and (2) that

continued incarceration increases the risk of contracting the virus.

      Finally, defendant argues that the “Appellate Division has consistently,

and erroneously, relied on [Mendel] to hold that defendants are procedurally

barred from medical release under Rule 3:21-10(b)(2) when serving a

mandatory period of parole ineligibility.” He distinguishes Rule 3:21-

10(b)(1), which was the subject of Mendel, from Rule 3:21-10(b)(2) on the

ground that the former permits changing a sentence to facilitate entrance into a

drug treatment program while the latter permits release. Defendant maintains

that Rule 3:21-10(b)(2) was “intended to codify a court’s inherent authority,

similar to the Governor’s clemency power, to release an ill or infirm inmate at

any time.” Accordingly, in defendant’s view, a defendant cannot be

categorically barred from release by a mandatory period of parole ineligibility,

but rather a court may consider a NERA sentence when weighing the factors

for and against their release. Defendant asserts that Rule 3:21-10(b)(2)

“embodies the judiciary’s inherent power to release an infirm individual from

prison and does not involve a resentencing.” He claims that it would be

“grossly unfair” to conclude that the Legislature intended to bar defendants

from relief solely for failure to complete their mandatory minimum sentences




                                       10
and notes that Rule 3:21-10(b)(2) is, for defendants like him, the lone avenue

for relief during the pandemic.

                                        B.

      Amicus curiae the ACLU aligns itself with defendant and argues that the

motion court and Appellate Division have “forced movants to surmount an

impossible threshold: wait until you actually have contracted COVID -19 . . .

before you can satisfy the medical predicates for relief.” The ACLU contends

there is no binding, on-point authority requiring completion of a term of

statutorily mandated parole ineligibility before seeking relief under Rule 3:21-

10(b)(2). Instead, the ACLU compares Rule 3:21-10(b)(2) to a gubernatorial

pardon, and argues that the rule empowers courts to release defendants at any

time due to illness or infirmity. Last, the ACLU argues that the motion court

erred in evaluating defendant’s medical conditions by focusing on the prison

system’s ability to treat his existing and potential future health issues and

considering his claim of serious comorbidities as a mere allegation that he may

contract the virus in the future. The ACLU contends that reliance on

defendant’s ability to be treated for his sickle cell anemia in prison ignores

both that, under State v. Tumminello, 70 N.J. 187, 193 (1976), a defendant’s

access to prison medical care is not determinative and that defendant’s

conditions place him at greater risk of death should he contract COVID-19.

                                        11
                                         C.

      An amicus group of medical and public health experts also aligns itself

with defendant. The group argues that any one of defendant’s medical

conditions, taken alone, would significantly impact his ability to fight COVID -

19, and stresses that social distancing is “essentially impossible in prisons.”

According to these experts, requiring that a defendant be infected with the

virus is inconsistent with the purpose of Rule 3:21-10(b)(2), which predicates

relief on the outcome individuals seek to avoid.

                                         D.

      The State first emphasizes that “defendants who are required to serve a

statutorily mandated period of parole ineligibility cannot be released from

prison under [Rule 3:21-10(b)(2)] until they have completed the required term

of incarceration delineated by the statute.” The State maintains that in

Mendel, the Appellate Division concluded that Rule 3:21-10(b) may not be

used to amend sentences so that they fall below the mandatory term of parole

ineligibility.

      The State further stresses that even if the mandatory period of parole

ineligibility did not serve as a barrier to defendant’s motion, he fails to satisfy

the Priester factors. Although the State does not contest defendant’s medical

conditions and the health risks posed by COVID-19, it argues that defendant

                                         12
has offered no evidence that he cannot receive proper treatment in prison

should he contract the virus or, as noted by the motion court, that

imprisonment is causing his health to deteriorate. Rather, the State submits

that defendant’s voluminous medical records demonstrate the appropriate

medical care he has received in prison.

                                       E.

      The Attorney General aligns with the State and argues that limiting

Mendel’s applicability to Rule 3:21-10(b)(1) alone would, incongruously,

make it more difficult for defendants to seek admission into a drug treatment

program than to seek a full release. The Attorney General emphasizes that

mandatory periods of parole ineligibility apply to some of the State’s most

violent offenders and represent legislative consideration of the seriousness of

those offenses.

                                          F.

      Amicus curiae the County Prosecutor’s Association also supports the

State’s position and contends the sentencing discretion of courts is limited by

the Legislature’s imposition of mandatory periods of parole ineligibility. The

Association cites a report from the Supreme Court’s Committee on Criminal

Practice in support of its argument that a Rule 3:21-10(b) order “cannot be

entered reducing a mandatory jail term.” Relying on Mendel, which it

                                       13
contends prohibits changes or reductions in sentences prior to the completion

of the mandated parole ineligibility, the County Prosecutor’s Association

argues that Rule 3:21-10(b) “was never intended to permit the change or

reduction of a custodial sentence which is required by law.”

                                       III.

      “As with sentencing, the scope of appellate review of a trial court ’s

decision to grant or deny a Rule 3:21-10(b)(2) motion is whether the trial court

abused its discretion.” Priester, 99 N.J. at 137. Since Rule 3:21-10(b)(2)

“offers extraordinary relief to” prisoners, it “must be applied prudently,

sparingly, and cautiously.” Id. at 135. A court abuses its discretion when its

“decision is ‘made without a rational explanation, inexplicably departed from

established policies, or rested on an impermissible basis.’” State v. R.Y., 242

N.J. 48, 65 (2020) (quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571

(2002)).

                                       A.

      We begin by addressing whether a defendant may obtain relief under

Rule 3:21-10(b)(2) when that defendant has not yet completed a statutorily

mandated period of parole ineligibility under NERA.




                                       14
                                        1.

      Under NERA, “[a] court imposing a sentence of incarceration for a

crime of the first or second degree enumerated in subsection (d) of this section

shall fix a minimum term of 85% of the sentence imposed, during which the

defendant shall not be eligible for parole.” N.J.S.A. 2C:43-7.2(a).

Defendant’s conviction for aggravated assault is covered under subsection (d)

N.J.S.A. 2C:43-7.2(d)(4). Subsection (b) mandates further that the period of

parole ineligibility “shall be calculated based upon the sentence of

incarceration actually imposed.” N.J.S.A. 2C:43-7.2(b). Given that Rule

3:21-10 “must be read in light of those provisions of the Code of Criminal

Justice which require parole ineligibility terms,” when “a parole ineligibility

term is required or mandated by statute, an application may not be granted

under Rule 3:21-10(b) so as to change or reduce that sentence.” Mendel, 212

N.J. Super. at 113.

      In Mendel, the defendant was serving concurrent eight-year sentences

for robbery convictions -- each with a four-year parole ineligibility period

pursuant to the Graves Act. Id. at 112. Less than three years into his term, the

defendant filed a motion under Rule 3:21-10(b)(1). 1 Ibid. The court noted


1
  Rule 3:21-10(b)(1) provides for “changing a custodial sentence to permit
entry of the defendant into a custodial or non-custodial treatment or
rehabilitation program for drug or alcohol abuse.”
                                        15
there was a difference between a parole ineligibility period mandated by

statute and one imposed as a matter of the court’s discretion. Id. at 112-13.

Although the appellate court acknowledged that Rule 3:21-10(b)(1) motions

could be considered when the defendant was serving a discretionary period of

parole ineligibility, it found that “a sentence cannot be changed or reduced

under [Rule] 3:21-10(b) below the parole ineligibility term required by

statute.” Ibid. In the court’s view, the Rule “was never intended to permit the

change or reduction of a custodial sentence which is required by law.” Ibid.

Accordingly, the Appellate Division held that since “the defendant was still

serving the three-year minimum ineligibility term required by the Graves Act

in this case, the court could not change or reduce the sentence under [Rule]

3:21-10(b)(1) at the time the application was filed.” Id. at 114 (citation

omitted).

      In State v. Brown, the Appellate Division considered whether, under the

Graves Act, N.J.S.A. 2C:43-6(c), a minimum term of imprisonment greater

than one-third of a sentence for the predicate crime was mandatory, and

therefore not subject to modification, or discretionary, therefore permitting

consideration of a Rule 3:21-10(b)(1) motion. 384 N.J. Super. 191, 192 (App.

Div. 2006). Significantly, at the time of the defendant’s sentencing in Brown,

the Graves Act provided in relevant part that a defendant’s “term of

                                       16
imprisonment shall include the imposition of a minimum term. The minimum

term shall be fixed at, or between, one-third and one-half of the sentence

imposed by the court or three years.” N.J.S.A. 2C:43-6(c) (1997). The Brown

court thus confronted whether a Rule 3:21-10(b)(1) motion could be

entertained with respect to the fraction of the defendant’s sentence that fell

between the one-third and one-half range established by the Graves Act. 2

      In Brown, the defendant held up a restaurant with a shotgun while his

accomplice stole cash from the register. Ibid. The defendant fired the gun

before leaving, wounding two employees. Id. at 192-93. He pled guilty to

attempted murder and robbery and was sentenced to a twenty -year term with a

ten-year mandatory minimum pursuant to the Graves Act. Id. at 193. The

defendant thereafter moved under Rule 3:21-10(b)(1) to have his sentence

changed so that he could enter a drug-treatment program. Ibid. The State

opposed the motion on the ground that the defendant had not yet completed his

ten-year parole ineligibility period, and the court denied the motion. Ibid.

      The Appellate Division reversed, holding that,

            [i]n this case the Graves Act sentence mandated a
            minimum period of parole ineligibility “at, or
            between,” six and two-thirds years and ten years, and
            the determination to impose the maximum ten-year

2
  The current iteration of the statute directs that the mandatory term “be fixed
at one-half of the sentence imposed by the court or 42 months, whichever is
greater.” N.J.S.A. 2C:43-6(c) (2021).
                                         17
             period was an exercise of sentencing discretion clearly
             based on the conduct of the defendant and the serious
             injury to one of the victims. Accordingly, we hold that
             since the defendant has served in excess of the
             mandatory minimum parole ineligibility term of one -
             third of his base term and is now serving the narrow
             discretionary period of his sentence, the trial court has
             jurisdiction to consider his [Rule] 3:21-10(b)(1)
             application for modification of his custodial sentence to
             permit his entry into a substance abuse treatment
             program in accordance with the standards for
             consideration of such an application.

             [Id. at 196.]

      Significantly, the Appellate Division based its decision in Brown on the

statutory scheme, which required a one-third minimum but left the option of

increasing the minimum period of incarceration, up to one-half of the

defendant’s sentence, to the discretion of the court. The court did not find in

Brown that the one-third sentence could be modified. On the contrary, citing

Mendel and its progeny, the Appellate Division held that courts are without

jurisdiction to consider Rule 3:21-10(b) motions until any mandatory parole

ineligibility period has been served. Id. at 194.

                                         2.

      Applying the principles stated in the case law, we conclude that the 85%

parole ineligibility period represents a period of parole ineligibility that is

mandated by NERA and that a defendant may therefore not file a motion under

Rule 3:21-10(b)(2) until after serving that time.
                                         18
      The 85% parole ineligibility period is calculated using the sentencing

term “actually imposed” by the sentencing court. See N.J.S.A. 2C:43-7.2(b)

(emphasis added). Although the sentencing court has discretion in setting the

term that is thus used to calculate the period of parole ineligibility, the

sentencing court has no discretion in determining the period of parole

ineligibility. See N.J.S.A. 2C:43-7.2(a) (stating that in sentencing a defendant

to one of the enumerated crimes, the sentencing court “shall fix a minimum

term of 85% of the sentence imposed”). The sentencing court is thus required

to sentence a defendant to an 85% period of parole ineligibility. Allowing

defendants to file a motion under Rule 3:21-10(b)(2) to amend such NERA

sentences would encroach upon the Legislature, which intended “to increase

prison time for offenders committing the most serious crimes in societ y.” S.

855 (1996).

      In our view, NERA represents a clear mandate by the Legislature that

those who commit the most violent of crimes must serve 85% of the sentence

imposed -- their period of parole ineligibility -- before they are eligible for

release under Rule 3:21-10(b)(2). To permit defendant’s release in this

instance under Rule 3:21-10(b)(2) would effectively reduce his NERA

sentence, which the Legislature and the plain language of NERA expressly

forbid. See N.J.S.A. 2C:43-7.2(a) (the court “shall fix a minimum term of

                                         19
85% of the sentence imposed” for the period of parole ineligibility); see also In

re H.D., 241 N.J. 412, 418 (2020) (“Where ‘a statute’s plain language is clear,

we apply that plain meaning and end our inquiry.’” (quoting Garden State

Check Cashing Serv., Inc. v. Dep’t of Banking & Ins., 237 N.J. 482, 489

(2019))).

      Further, allowing the sentencing court to resentence an individual to

reduce the original sentence for the purpose of reducing the NERA peri od of

parole ineligibility would thwart the clear and unambiguous language of the

statute, as well as the expressed intent of the Legislature.

      Our conclusion is further supported by the Legislature’s recent

enactment of the Compassionate Release Statute, N.J.S.A. 30:4-123.51e. The

statute addresses the issue of an inmate’s diagnosis, id. at (b), the process for

petitioning for compassionate release after a qualifying diagnosis, id. at (d),

and the process by which an inmate may be returned to confinement, id. at (j),

among other provisions, see generally id. at (a) to (l). Of particular note, in

stark contrast to Rule 3:21-10, the Compassionate Release Statute provides

that, upon the filing of a petition for compassionate release, notice must be

given to victims or the victims’ families so that they may present a statement

at a hearing or testify in court as to the petition for compassionate release. See

id. at (e)(2). Given the clear legislative intent that an inmate not be afforded

                                        20
compassionate release without such safeguards, we further decline to permit

defendant to seek release under Rule 3:21-10(b)(2) prior to the completion of

his parole ineligibility period, as required by NERA.

      The dissent acknowledges that trial judges cannot release a defendant

serving a mandatory period of parole ineligibility under NERA. Post at ___

(slip op. at 8-9) The dissent proposes a workaround that would have the same

effect. In doing so it does not thoroughly consider the Court’s lack of

authority to resentence such defendants through the rulemaking process.

Neither a committee report from 1975 nor generic language about a court’s

inherent power offers support for reducing mandatory NERA terms. Id. at ___

(slip op. at 6). Further review by a committee will not change that.

                                        B.

      Although we find that defendant’s application cannot be considered

before he has satisfied his mandatory minimum period of incarceration, we

nevertheless consider, by way of guidance, whether defendant satisfies the

Priester factors.

                                        1.

      “The predicate for relief under [Rule 3:21-10(b)(2)] is proof of the

serious nature of the defendant’s illness and the deleterious effect of

incarceration on the prisoner’s health.” Priester, 99 N.J. at 135. As to whether

                                        21
prison is harmful to a defendant’s health, courts should consider “the

availability of medical services in prison.” Ibid. That factor is significant

“only insofar as it tends to establish that without such medical services the

defendant’s condition will seriously worsen or deteriorate in prison.” Ibid. A

successful Rule 3:21-10(b)(2) motion requires the prisoner to prove “that the

medical services unavailable at the prison would be not only beneficial . . . but

are essential to prevent further deterioration in his health.” Ibid. Moreover, a

defendant must demonstrate “changed circumstances in his [or her] health . . .

since the time of the original sentence.” Id. at 136.

      In considering a Rule 3:21-10(b)(2) motion, courts should also consider

“the nature and severity of the crime, the severity of the sentence, the crimi nal

record of the defendant, the risk to the public if the defendant is released, and

the defendant’s role in bringing about his current state of health.” Id. at 137.

                                        2.

      Applying those guiding principles, we conclude that the motion court did

not abuse its discretion when it denied defendant’s release under Priester.

      We acknowledge that defendant’s medical conditions, taken together, are

sufficiently serious and place him at a greater risk for complications than that

faced by others, should he contract COVID-19. And, as indicated in Request




                                        22
to Modify, the COVID-19 pandemic is a change in circumstances for Priester

purposes. 242 N.J. at 379.

      However, as the motion court found, and as evidenced by defendant ’s

over 1,000 pages of supporting medical documentation, there is no indication

that defendant’s prison would be unable to treat him should he contract

COVID-19. Additionally, nothing in the record establishes that defendant’s

health has drastically changed as a result of his incarceration. See Priester, 99

N.J. at 141 (“[I]t is only the devastating impact of incarceration on a prisoner’s

health that permits the application of [Rule 3:21-10(b)(2)].”); see also State v.

Trippiedi, 204 N.J. Super. 422, 428 (App. Div. 1985) (“Where the prison

system can provide beneficial and desirable medical care, incarceration does

not threaten further deterioration in defendant’s health.”).

      Last, we conclude that the motion court did not abuse its discretion in its

analysis of the final Priester prong -- the weighing of various other factors

such as the severity of the crime and sentence, defendant’s criminal record, the

risk to the public should he be released, and his role in bringing about his

current state of health. See Priester, 99 N.J. at 137. While defendant’s

medical conditions are beyond his control, defendant pled guilty to second-

degree aggravated assault based on accomplice liability for the shooting of two

innocent bystanders. Given that aggravated assault is one of the enumerated

                                        23
NERA crimes under subsection (d), defendant’s NERA sentence reflects the

severity of his crime. See N.J.S.A. 2C:43-7.2(d)(4). Moreover, as the motion

court concluded, we find that defendant’s ten-year sentence is substantial and

reflects the serious nature of his crime.

      Defendant’s criminal record is also cause for concern. In 2015, he was

convicted of third-degree possession of a controlled dangerous substance and,

just prior to the current second-degree aggravated assault, was found to be in

possession of a machine gun. As the motion court found, such a pattern

signals a “disturbing escalation of [d]efendant’s aberrant conduct.” Given this

escalation, we conclude that the motion court did not abuse its discretion in

finding that releasing defendant would place the public at risk.

      In sum, the motion court properly balanced all of the Priester factors

before denying defendant’s Rule 3:21-10(b)(2) motion and it did not abuse its

discretion in doing so.

                                        IV.

      The judgment of the Appellate Division is affirmed.



       CHIEF JUSTICE RABNER and JUSTICES PATTERSON and SOLOMON
join in JUSTICE FERNANDEZ-VINA’s opinion. JUSTICE LaVECCHIA filed a
dissent, in which JUSTICES ALBIN and PIERRE-LOUIS join.




                                        24
                              State of New Jersey,

                              Plaintiff-Respondent,

                                        v.

                              David Chavies, a/k/a
                             David Q. Chavies, and,
                                Dave Chavies,

                             Defendant-Appellant.


                      JUSTICE LaVECCHIA, dissenting.


      A court’s power to resentence a defendant is as inherent a feature of

judicial authority as the power to sentence at all. Rule 3:21-10 is an

expression of that authority. State v. Priester, 99 N.J. 123, 135 (1985). For

example, Rule 3:21-10(b) permits resentencing at any time when on joint

application of a defendant and prosecuting attorney for good cause shown, to

change a custodial sentence to permit entry into the Intensive Supervision

Program, and to permit entry into a drug or rehabilitation program. It is the

majority, not the dissent, that is mistaken about the scope of this Court’s

authority to promulgate rules about resentencing.

      The majority’s approach here cedes part of a court’s authority to adjust a

base term of a defendant’s sentence whenever a No Early Release Act


                                        1
(NERA), N.J.S.A. 2C:43-7.2, sentence is implicated. I do not believe the

Court should surrender its authority to act in these circumstances and adjust

our Court Rule. Our Court Rule is subject to further amendment to add to the

circumstances under which a defendant’s base term may be re -examined, as

even the Attorney General’s representative readily agreed at oral argument in

this matter. And, when the base term of a defendant’s sentence comes down,

so does the NERA period of parole ineligibility.

      This Court has the constitutional authority, through its rulemaking

powers, to amend the Rule to permit the resentencing of a seriously ill or

infirm inmate and provide medical release. Any resentencing of the base

custodial term of a defendant’s sentence concededly, would adjust the required

85% parole ineligibility period of any reduced resentence for a defendant. In

compliance with NERA’s language, medical release could not occur during an

unserved portion of the adjusted 85% parole ineligibility period of a reduced

custodial term. But if 85% of the reduced base custodial term has been served,

there is no impediment to the medical release. Viewed in that light, the

conflict with the Legislature feared by the majority does not exist.

      We are dealing with a rule of our own construction. This Court should

utilize its rulemaking authority to clarify that ----
                                                 Rule 3:21-10 with all its

subsection (b) exceptions -- a product of the Court’s own creation -- is, at


                                         2
bottom a resentencing vehicle. As such, and consistent with the innate power

of a court to resentence at any time, we should recognize the need to

immediately amend the Rule so it can be of meaningful use during a pandemic

that is still sickening and killing people in this state and nation, as well as for

use by future inmates who are seriously ill or infirm. I would amend the Rule

with an interim order to accompany this opinion and implement a permanent

rule amendment with the assistance of the Criminal Practice Committee.

      Respectfully, I dissent.

                                         I.

      The modern iteration of Rule 3:21-10 was created by this Court in 1975.

We have the benefit of a thoughtful Criminal Practice Committee Report

memorializing the reasons for the recommended rule amendments that were

adopted by the Court. See generally Report of the New Jersey Supreme

Court’s Committee on Criminal Practice (1975) (1975 Report). As has been

noted, section (a) creates judicial time limits for the bringing of a motion for

the resentencing of a defendant. Id. at 38-39. Section (b) sets forth the

circumstances in which the Court’s own Rule authorizes a court to resentence

an individual post-conviction, notwithstanding section (a)’s time limit on such

applications. Id. at 39, 41. There are several exceptions. Notably, subsection

(b)(3) permits a defendant to seek resentencing at any time with the consent of


                                          3
the prosecutor. Plainly, the Court viewed itself as having the authority to

create exceptions that are not limited to correction of illegal sentences, which

were problematic from the outset.

      Our attention here is on subsection (b)(2), which utilizes different

language than the other subsections. Whereas the other exceptions speak to a

court’s ability to change, correct, or reduce a sentence, see (b)(1)

(“changing”), (3) (“changing”), (4) (“changing”), (5) (“correcting”), (6)

(“changing”), (7) (“changing or reducing”), subsection (b)(2) aut horizes a

court on motion to enter an order “amending a custodial sentence to permit the

release of a defendant because of illness or infirmity of the defendant.”

Despite the various verbs, subsection (a) of the Rule nonetheless refers to the

exceptions, collectively, as motions “to reduce or change a sentence.” That

would seemingly include (b)(2) among the provisions that implicitly carry the

ability to resentence and thereby reduce or change an original sentence. But

the differently structured language has resulted in an understanding of

subsection (b)(2)’s application as limited to authorizing release of an inmate

when medically justified.

      This Court, in Priester, structured a two-part test to be utilized when a

court considers an application for the release of an inmate under subsection

(b)(2). 99 N.J. at 135-37. The Priester decision established the standard by


                                        4
which a court reviews, under (b)(2), the post-conviction effects on an

imprisoned defendant’s physical or mental health when determining whether to

amend a sentence to permit the release of a defendant because of illness or

infirmity. Id. at 135-36. That said, courts have held that, as presently worded,

(b)(2) speaks only to release and not to the reduction of a sentence. Id. at 140-

41 (holding that once medical conditions did not justify inmate’s immediate

release, a court did not have authority under (b)(2) to excise a parole

ineligibility term to facilitate earlier Parole Board review for release); see also

State v. Jarbath, 114 N.J. 394, 411 (1989) (citing Priester for the proposition

that the Rule does not provide a basis for “challeng[ing] the original sentence

but is reserved only for post-sentence circumstances”); State v. Sanducci, 167

N.J. Super. 503, 510-12 (App. Div. 1979) (stating that Rule 3:21-10(b)(2)

speaks only to release, so when medical conditions do not merit release, a

reduction in sentence is not permitted absent prosecutor consent).

                                        II.

      No doubt, those past decisions took a limited view of a court’s power to

consider the post-conviction release of an inmate under (b)(2) utilizing the

Priester factors as the necessary prerequisites for release. This Court should

recognize that the remedy sought by defendant and other applicants like him is

in our hands to deliver.


                                         5
      Priester, the case that both the majority and I recognize as the seminal

case construing the Rule, recognized that the Rule “is an extension of the

sentencing power of the court, involving the same complexity as the

sentencing decision and the same delicate balancing of various factors. ” 99

N.J. at 135; see also State v. Tumminello, 70 N.J. 187, 193-94 (1976). Such

an understanding of the Rule is consistent with the 1975 Report.

      Although Committee Reports do not bind the Court, we have relied on

such reports in the past. Robertelli v. N.J. Off. of Attorney Ethics, 224 N.J.

470, 484 (2016) (“If the text of the rules is ambiguous, we can turn to extrinsic

evidence, including committee reports, for guidance.”). The 1975 Report

makes clear that the traditional understanding of Rule 3:21-10(b)(2) was that

the Rule is a manifestation or articulation of the courts’ power to amend

criminal sentences at any point in time. 1975 Report at 41-44 (quoting, among

other cases, United States v. Benz, 282 U.S. 304, 311 (1931); United States v.

Ellenbogen, 390 F.2d 537, 540 (2d Cir. 1968)). Specifically, the Committee

asserted “that the power of the judicial branch to make its own rules of

procedure may be used to continue jurisdiction of a case, at least insofar as its

right to reconsider a sentence imposed.” 1975 Report at 42-43; see id. at 41

(“[T]he courts have the inherent power, subject to any limits set down by the

Supreme Court, to reduce or change a sentence at any time.”); see also State v.


                                        6
Howard, 110 N.J. 113, 123 (1988) (“Sentencing remains a judicial function

. . . .”); State v. McCrary, 97 N.J. 132, 139 (1984) (describing the “‘judicial

power . . . vested in this Court . . . as the repository of the judicial power to

fashion remedies. In no context is this judicial power to fashion remedies

more appropriately exercised than in a criminal case.” (citation omitted)). To

that end, Rule 3:21-10(b)(2)’s Committee Report discusses how the

amendments were intended to facilitate a court’s inherent ability to secure

individualized relief from imprisonment for inmates suffering from serious

illness or injury, here made worse for defendant by the pandemic, or for other

reasons affecting future defendants.

        It was with this understanding of the judicial power that the Committee

recommended that “Rule 3:21-10(b)(2), as proposed, would permit a custodial

sentence to be amended to allow the release of a defendant because of illness

or infirmity of the defendant.” 1975 Report at 44. The Committee recognized

that the judicial power of the courts is distinguishable from that of the Parole

Board, which does not exercise the judicial power as such, and “can only act

after the statutorily prescribed term prerequisite to parole has been served.”

Ibid.

        Accordingly, as the Committee understood it, the Rule, as an articulation

of the courts’ authority to enter and reopen sentences, would permit a court to


                                         7
amend a sentence “to allow the release of a defendant because of illness or

infirmity of the defendant.” Ibid.

      The Court adopted the Rule that the Committee recommended. As

noted, however, this Court applied (b)(2) in a limited fashion in Priester,

authorizing release, but, when release was not warranted, not authorizing a

reduction in the defendant’s sentence.

      Since the Rule was adopted, the Appellate Division delivered two

opinions interpreting when release is permissible without undermining a

mandatory period of parole supervision. State v. Mendel established that a

mandatory period of parole supervision bars release under subsection (b)(2) of

the Rule. 212 N.J. Super. 110, 112-14 (App. Div. 1986). State v. Brown

explored the meaning of mandatory parole supervision, distinguishing it from

portions of a period of parole ineligibility that is within a sentencing court’s

ability to decide. 384 N.J. Super. 191, 194-96 (App. Div. 2006).

      Accepting, as the majority does, that Mendel 1 and Brown are good law,

ante at ___ (slip op. at 15-18), I would agree that a court may not “release” a


1
  Mendel was cited as good law by this Court only once before in State v.
Cannon, but the citation was for the central holding of Mendel. See Cannon,
128 N.J. 546, 552 (1992) (citing Mendel in support of the proposition that “[a]
defendant is not eligible if sentenced to a statutorily mandated period of parole
ineligibility”), superseded by statute on other grounds by L. 1993, c. 123, §
2a(3).

                                         8
defendant during a period of parole supervision prescribed entirely by the

Legislature and therefore is truly mandatory. In the instant matter, which

involves the application of NERA’s period of parole ineligibility, I would also

agree that release is not permitted under (b)(2) before a defendant has served

85% of the sentence imposed, as called for by NERA. But that simplistic

statement does not fully address the problem that defendant presents to this

Court.

      NERA’s 85% parole disqualifier moves with the sentence “actually

imposed.” In NERA, the Legislature understood that the mandatory fixed

period of parole ineligibility applies to the base sentence imposed by the court.

Whereas the majority goes to pains to explain what the Legislature did do

through the enactment of NERA, it also bears noting what the Legislature did

not do. The Legislature did not make NERA’s parole ineligibility period a

mandatory 85% of the minimum of the sentencing range applicable to a

defendant, or to the maximum of the sentencing range applicable to a

defendant, or any fixed amount of time (as was done for the required five-year

period of post-incarceration parole supervision). 2 Rather, the Legislature


2
  The Graves Act’s parole disqualifier, an earlier version of which was the
provision at issue in Mendel, is a particularly resonant example of such a fixed
parole disqualifier. See N.J.S.A. 2C:43-6(c) (“A person who has been
convicted under [certain subsections] shall be sentenced to a term of
imprisonment by the court. The term of imprisonment shall include the
                                        9
specifically called for a period of parole ineligibility -- “85% of the sentence

imposed” -- that has meaning only as it relates to a discretionary sentencing

decision made by a court when setting the base term of a defendant’s sentence.

That base is changeable, and subject to being reevaluated, as Rule 3:21-10

clearly permits.

      By allowing an application made under subsection (b)(2) to include a

resentencing of defendant’s base term, we would not be authorizing the

vacating of defendant’s NERA sentence. Rather, we would permit the motion

court to perform the traditional sentencing function of reconsidering and

resentencing a defendant. The defendant would be evaluated again, as in other

resentencing settings, according to the aggravating and mitigating

circumstances as applicable to defendant on the date of resentencing. See

State v. Randolph, 210 N.J. 330, 354 (2012). One such mitigating factor is, of

course, excessive hardship to defendant, N.J.S.A. 2C:44-1(b)(11), which


imposition of a minimum term. The minimum term shall be fixed at one -half
of the sentence imposed by the court or 42 months, whichever is greater, or 18
months in the case of a fourth degree crime, during which the defendant shall
be ineligible for parole.”); see also N.J.S.A. 2C:13-1(c) (“[T]he term of
imprisonment imposed under this paragraph shall be either a term of 25 years
during which the actor shall not be eligible for parole, or a specific term
between 25 years and life imprisonment, of which the actor shall serve 25
years before being eligible for parole . . . .”); N.J.S.A. 2C:15-2(b) (“A person
convicted of carjacking shall be sentenced to a term of imprisonment and that
term of imprisonment shall include the imposition of a minimum term of at
least five years during which the defendant shall be ineligible for parole.”).
                                        10
would dovetail with the consideration of the Priester factors that warranted the

reconsideration under subsection (b)(2).

      I cannot agree to a construction of NERA that has transformed a moving

period of parole ineligibility into an automatic set period, as if the statute had

instead declared the parole ineligibility period to be five years or some other

pre-ordained amount that is not subject to the exercise of judicial discretion in

setting the base term from which the parole ineligibility percentage is derived.

      The overall purpose of the restructuring of Rule 3:21-10 was to bring

administrative control and efficiency to when the cutoff for applications to

resentencing could be made. That reasoning permeates the 1975 Report. 3 The

Rule was structured so as to limit the time for making such applications, but to

allow certain reasons for permitting resentencing of a defendant beyond that

point in time. Accordingly, this Court need not be constrained from amending

subsection (b)(2) to permit reconsideration of the base term of an ill or infirm

defendant in light of changed circumstances recognizable under Priester; and

if, once that basis is reevaluated and a defendant has served the equivalent or

more of 85% of that new base, he or she could be released under (b)(2).



3
  E.g., 1975 Report at 38-39 (“It is therefore suggested that R. 3:21-10(a) be
revised to require the defendant to file at least a timely appeal if he is to have
time following the appellate court’s judgment to request a change of
sentence.”).
                                        11
Contrary to the majority’s assertion, that results in no violation of NERA’s

parole ineligibility period. This Court, through its own Rule, would be simply

permitting another basis for a change in sentence -- which is within the innate

authority of the court.

                                        III.

      It bears recalling that we held out the promise of individualized relief

under this Rule in a unanimous opinion only a short while ago. Yet today, the

Court dashes such hopes for anyone serving a NERA sentence, taking the

position that the Court’s hands are tied.

      In Matter of Request to Modify Prison Sentences, 242 N.J. 357 (2020),

this Court unanimously recognized that Rule 3:21-10(b)(2) provided an avenue

for seriously ill individual inmates to seek relief from the courts for release

from their sentence of imprisonment. Id. at 380. And yet, no advocate could

tell us during oral argument that even a single inmate has been able to secure

that relief under our Rule. That result is all the more disappointing after we

spelled out in that opinion our recognition that a Priester analysis should

govern that indisputably extraordinary relief. Id. at 378-79. And we further

recognized that the COVID-19 pandemic constituted a change in

circumstances for purposes of bringing such an application. Id. at 379. What




                                        12
the Rule did not do, we said, was provide a basis for a broad furlough program

to be overseen by the Judiciary. Id. at 378.

      I would adhere to the view of our Rule as providing a source of relief for

a defendant such as Chavies, who has never even had a hearing on the merits

of his application, which was supported by a thousand pages of medical

records and was further supplemented post-argument with even more medical

information related to changing, and new, severe, medical needs. The new

legislation directing what the Department of Corrections must do for ill

inmates who are near death or in similar dire straits, -
                                                       see
                                                         - -ante
                                                             - - at ___ (slip op. at

20) (discussing the Compassionate Release Statute, N.J.S.A. 30:4-123.51e),

referred to in the majority opinion, in no way limits the scope of this Court’s

rulemaking and sentencing authority. I am singularly unpersuaded that the

enactment in any way should affect the relief available through the courts.

What the Department of Corrections must do in responding to the needs of

such inmates, as directed by the Legislature, does not preclude the courts from

exercising a traditional sentencing function -- so long as this Court permits

such applications to be heard, and does not bar them on the basis of a time

limit we have chosen to put into place for administrative convenience.

      For me, the proper frame for this appeal is the Rule and our authority to

set procedures for the courts to exercise their continuing power to revisit and


                                        13
resentence a defendant. I see no conflict with NERA were we to recognize,

under Rule 3:21-10(b)(2), a court’s ability to resentence a defendant at any

time post-conviction in connection with a showing under Priester’s two-part

standard for assessing a medical illness or injury and changed circumstances.

      Subsection (b)(3) already pronounced a court’s authority to resentence a

defendant at any time post-conviction “for good cause shown” and the

additional requirement of prosecutorial consent. Having prosecutorial consent

does not confer the ability to resentence. Resentencing authority is reposed in

the courts. Consent is simply a limitation we imposed on an otherwise

unlimited number of unchanneled applications by defendants outside of the

time limit of subsection (a) of the Rule. Indeed, an unintended consequence of

the majority’s view of the power to recognize when a resentencing of a base

term may be accomplished is, although it does not say so, to wipe out the

ability of the State to consent to a court’s resentencing of a cooperating

defendant that results in reducing any NERA sentence. The majority’s view of

NERA’s parole ineligibility period fails to acknowledge that it is only

mandatory to the extent the court is satisfied with the base term it imposes,

even on resentencing.

      In sum, to the extent the reason advanced by a defendant under (b)(2)

relates to a health concern, it is in our hands to deliver relief through an


                                        14
amendment to the Rule. I would immediately amend our Rule with an interim

order adjusting its language, with a permanent amendment to follow through

the Criminal Practice Committee in the normal rule amendment process. 4 So

long as a resentenced defendant is not released during the NERA parole

ineligibility period of 85% of a resentenced base term, a defendant should be

able to utilize an application under subsection (b)(2) to seek release for

medical reasons controlled through the Priester analysis. NERA does not

preclude a resentencing; it only precludes a release before 85% of the refixed

base term is served in prison.

      Thus, I would reverse and remand defendant’s application and issue an

interim order immediately revising the language of Rule 3:21-10(b)(2).




4
   This Court has used that procedure, or has taken it upon itself to amend rules
itself. E.g., State v. Mercedes, 233 N.J. 152, 171-72 (2018); State v. Robinson,
229 N.J. 44, 71-74 (2017).
                                         15